

PROPERTY MANAGEMENT AGREEMENT
 
THIS PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is entered into as of
August 17, 2005 among Five SAC RW MS, LLC, a Delaware limited liability company
("Owner"), and the subsidiaries of U-Haul International, Inc. set forth on the
signature block hereto ("Manager").
 
RECITALS
 
A. Owner owns the real property and self-storage related improvements thereon
located at the street addresses identified on Exhibit A hereto (hereinafter,
collectively the “Property”).


B. Owner intends that the Property be rented on a space-by-space retail basis to
corporations, partnerships, individuals and/or other entities for use as
self-storage facilities.


C. Owner desires that U-Haul manage the Property and U-Haul desires to act as
the property manager for the Property, all in accordance with the terms and
conditions of this Agreement and as more specifically designated on Exhibit A
hereto.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows.



1.  
Employment.

 
(a)  Owner hereby retains Manager, and Manager agrees to act as manager of the
Property upon the terms and conditions hereinafter set forth.
 
(b)  Owner acknowledges that Manager, and/or Manager affiliates, is in the
business of managing self-storage facilities and businesses conducted thereat,
including, but not limited to, the sale of packing supplies and rental of trucks
and equipment, both for its own account and for the account of others. It is
hereby expressly agreed that notwithstanding this Agreement, Manager and such
affiliates may continue to engage in such activities, may manage facilities
other than those presently managed by Manager and its affiliates (whether or not
such other facilities may be in direct or indirect competition with Owner) and
may in the future engage in other business which may compete directly or
indirectly with activities of Owner.
 
(c)  In the performance of its duties under this Agreement, Manager shall occupy
the position of an independent contractor with respect to Owner. Nothing
contained herein shall be construed as making the parties hereto (or any of
them) partners or joint venturors, nor construed as making Manager an employee
of Owner.
 

2.  
Duties and Authority of Manager.

 
Subject to the terms and conditions of this Agreement:
 
 
 
1

--------------------------------------------------------------------------------

 



 
(a)  General Duties and Authority. Manager shall have the sole and exclusive
duty and authority to fully manage the Property and supervise and direct the
business and affairs associated or related to the daily operation thereof, to
collect on behalf of Owner all revenues related to the Property, to pay on
behalf of Owner all expenses of the Property (including payment of all debt
service to the mortgage lender with respect to the Property) and to execute on
behalf of Owner such documents and instruments as, in the sole judgment of
Manager, are reasonably necessary or advisable under the circumstances in order
to fulfill Manager's duties hereunder. Such duties and authority shall include,
without limitation, those set forth below.
 
(b)  Renting of the Property. Manager shall establish policies and procedures
for the marketing activities for the Property, and shall advertise the Property
through such media as Manager deems advisable, including, without limitation,
advertising with the Yellow Pages. Manager's marketing activities for the
Property shall be consistent with the scope and quality implemented by Manager
and its affiliates at any other properties managed by Manager or its affiliates.
Manager shall have the sole discretion, which discretion shall be exercised in
good faith, to establish the terms and conditions of occupancy by the Owners of
the Property, and Manager is hereby authorized to enter into rental agreements
on behalf and for the account of Owner with such Owners and to collect rent from
such Owners on behalf and for the account of Owner. Manager may jointly
advertise the Property with other properties owned or managed by Manager or its
Affiliates, and in that event, Manager shall reasonably allocate the cost of
such advertising among such properties.
 
(c)  Repair, Maintenance and Improvements. Manager shall make, execute,
supervise and have control over the making and executing of all decisions
concerning the acquisition of furniture, fixtures and supplies for the Property,
and may purchase, lease or otherwise acquire the same on behalf of Owner.
Manager shall make and execute, or supervise and have control over the making
and executing of all decisions concerning the maintenance, repair, and
landscaping of the Property, provided, however, that such maintenance, repair
and landscaping shall be consistent with the maintenance, repair and landscaping
implemented by Manager and its affiliates at any other properties managed by
Manager or its affiliates. Manager shall, on behalf of Owner, negotiate and
contract for and supervise the installation of all capital improvements related
to the Property; provided, however, that Manager agrees to secure the prior
written approval of Owner on all such expenditures in excess of any threshold
amounts set forth in any loan documents relating to the Property (collectively,
“Loan Documents”) for any one item, except monthly or recurring operating
charges and/or emergency repairs if in the opinion of Manager such
emergency-related expenditures are necessary to protect the Property from damage
or to maintain services to the Owners or self-storage licensees as called for in
their respective leases or self-storage agreements.
 
 
2

--------------------------------------------------------------------------------

 
(d)  Personnel. Manager shall select all vendors, suppliers, contractors,
subcontractors and employees with respect to the Property and shall hire,
discharge and supervise all labor and employees required for the operation and
maintenance of the Property. Any employees so hired shall be employees of
Manager, and shall be carried on the payroll of Manager. Employees may include,
but need not be limited to, on-site resident managers, on-site assistant
managers, and relief managers located, rendering services, or performing
activities on the Property in connection with its operation and management. The
cost of employing such persons shall not exceed prevailing rates for comparable
persons performing the same or similar services with respect to real estate
similar to the Property in the general vicinity of each respective Property.
Manager shall be responsible for all legal and insurance requirements relating
to its employees.
 
(e)  Service Agreements. Manager shall negotiate and execute on behalf of Owner
such agreements which Manager deems necessary or advisable for the furnishing of
utilities, services, concessions and supplies, for the maintenance, repair and
operation of the Property and such other agreements which may benefit the
Property or be incidental to the matters for which Manager is responsible
hereunder.
 
(f)  Other Decisions. Manager shall make the decisions in connection with the
day-to-day operations of the Property.
 
(g)  Regulations and Permits. Manager shall comply in all respects with any
statute, ordinance, law, rule, regulation or order of any governmental or
regulatory body, having jurisdiction over the Property (collectively, "Laws"),
respecting the use of the Property or the maintenance or operation thereof, the
non-compliance with which could reasonably be expected to have a material
adverse effect on Owner or any Property. Manager shall apply for and obtain and
maintain, on behalf of Owner, all licenses and permits required or advisable (in
the reasonable judgment of Manager) in connection with the management and
operation of the Property. Notwithstanding the foregoing, Manager shall be
permitted to contest any Applicable Laws to the extent and pursuant to the same
conditions that Owner is permitted to contest any Laws under the Loan Documents.
 
(h)  Records and Reports of Disbursements and Collections. Manager shall
establish, supervise, direct and maintain the operation of a system of record
keeping and bookkeeping with respect to all receipts and disbursements in
connection with the management and operation of the Property. The books, records
and accounts shall be maintained at the Manager's office or at Owner's office,
or at such other location as Manager and Owner shall determine, and shall be
available and open to examination and audit quarterly by Owner, its
representatives, and, subject to the terms of the Loan Documents, any mortgagee
of the Property, and such mortgagee's representative. On or before sixty (60)
days after the close of each quarter, Manager shall cause to be prepared and
delivered to Owner a monthly statement on a per-Property basis, of receipts,
expenses and charges, together with a statement, on a per-Property basis, of the
disbursements made by Manager during such period on Owner's behalf.
 
 
3

--------------------------------------------------------------------------------

 
(i)  Collection. Manager shall be responsible for the billing and collection of
all accounts receivable and for payment of all accounts payable with respect to
the Property and shall be responsible for establishing policies and procedures
to minimize the amount of bad debts.
 
(j)  Legal Actions. Manager shall cause to be instituted, on behalf and in its
name or in the name of Owner as appropriate, any and all legal actions or
proceedings Manager deems necessary or advisable to collect charges, rent or
other income due to Owner with respect to the Property and to oust or dispossess
Owners or other persons unlawfully in possession under any lease, license,
concession agreement or otherwise, and to collect damages for breach thereof or
default thereunder by such Owner, licensee, concessionaire or occupant.
 
(k)  Insurance. Manager shall obtain and maintain (or cause to be obtained and
maintained) in full force and effect the insurance with respect to the Property
and the operation of Owner's and Manager's business operations thereat, and
Manager's employees, as required by the Loan Documents.
 
(l)  Taxes. During the term of this Agreement, Manager shall pay on behalf of
Owner, prior to delinquency, all real estate taxes, personal property taxes, and
all other taxes assessed to, or levied upon, the Property. If required by the
holder of any note secured by the Property, Manager will set aside, from Owner's
funds, a reserve from each month's rent and other income collected, in an amount
required by said holder for purposes of payment of real property taxes.
 
(m)  Limitations on Manager Authority. Notwithstanding anything to the contrary
set forth in this Section 2, Manager shall not, without obtaining the prior
written consent of Owner, (i) rent storage space in the Property by written
lease or agreement for a stated term in excess of one year unless such lease or
agreement is terminable by the giving of not more than thirty (30) days written
notice, (ii) alter the building or other structures of the Property in violation
of the Loan Documents; (iii) make any other agreements which exceed a term of
one year and are not terminable on thirty day's notice at the will of Owner,
without penalty, payment or surcharge; (iv) act in violation of any Law, or (v)
violate any term or condition of the Loan Documents.
 
(n)  Shared Expenses. Owner acknowledges that certain economies may be achieved
with respect to certain expenses to be incurred by Manager on behalf of Owner
hereunder if materials, supplies, insurance or services are purchased by Manager
in quantity for use not only in connection with Owner's business at the Property
but in connection with other properties owned or managed by Manager or its
affiliates. Manager shall have the right to purchase such materials, supplies,
insurance and/or services in its own name and charge Owner a pro rata allocable
share of the cost of the foregoing; provided, however, that the pro rata cost of
such purchase to Owner shall not result in expenses that are either inconsistent
with the expenses of other "U-Haul branded" locations in the general vicinity of
the applicable Property or greater than would otherwise be incurred at
competitive prices and terms available in the area where the Property is
located; and provided further, Manager shall give Owner access to records (at no
cost to Owner) so Owner may review any such expenses incurred.
 
 
4

--------------------------------------------------------------------------------

 
(o)  Deposit of Gross Revenues. All Gross Revenues (as hereinafter defined)
shall be deposited into a bank account maintained by U-Haul (or its parent
company) as for the benefit of the Owner. To the extent that the Gross Revenues
are deposited into a collective account maintained by U-Haul (or its parent
company) for the benefit of multiple property owners, U-Haul (or its parent
company) shall reconcile such account daily and maintain such records as shall
clearly identify each day the respective interest of each owner in such
collective account. Gross Revenues of the Owner shall be applied first to the
repayment of Owner’s senior debt with respect to the Property, and then to
U-Haul in reimbursement of expenses and for management fees as provided under
Section 4 below.
 
(p)  Obligations under Loan Documents and other Material Contracts. Manager
shall take such actions as are necessary or appropriate under the circumstances
to ensure that Owner is in compliance with the terms of the Loan Documents and
any other material agreement relating to the Property to which Owner is a party.
Nothing herein contained shall be deemed to obligate Manager to fund from its
own resources any payments owed by Owner under the Loan Documents or otherwise
be deemed to make Manager a direct obligor under the Loan Documents, except as
may otherwise be expressly provided therein.
 
(q)  Obligations notwithstanding other Tenancy at the Property. Manager shall
perform all of its obligations under this Agreement in a professional manner
consistent with the standards it employs at all of its managed locations.
 

3.  
Duties of Owner.

 
Owner shall cooperate with Manager in the performance of Manager's duties under
this Agreement and to that end, upon the request of Manager, to provide, at such
rental charges, if any, as are deemed appropriate, reasonable office space for
Manager employees on the premises of the Property (to the extent available) and
to give Manager access to all files, books and records of Owner relevant to the
Property. Owner shall not unreasonably withhold or delay any consent or
authorization to Manager required or appropriate under this Agreement.
 

4.  
Compensation of Manager.

 
(a)  Reimbursement of Expenses. Manager shall be entitled to reimbursement, on a
quarterly basis, for all out-of-pocket reasonable and customary expenses
actually incurred by Manager in the discharge of its duties hereunder. Such
reimbursement shall be the obligation of Owner, whether or not Gross Revenues
are sufficient to pay such amounts. If and to the extent Gross Revenue for any
fiscal quarter shall be in excess of the amounts necessary to pay current
expenses (after payment of all obligations under the Loan Documents), at Owner's
option the Manager shall hold all or a portion of such excess in an
interest-bearing escrow account to be applied at Owner's direction to cover
future expenses. Any interest earned thereon shall be added to and treated as
part of such account.
 
 
5

--------------------------------------------------------------------------------

 
(b)  Management Fee. Owner shall pay to Manager as the full amount due for the
services herein provided a quarterly fee (the "Management Fee") which shall be
four percent (4%) of the Property's trailing twelve month Gross Revenue divided
by four (4) ("Base Fee"), plus an annual incentive fee (the "Incentive Fee")
based upon the performance of the Property as set forth on Exhibit B hereto. For
purposes of this Agreement, the term "Gross Revenue" shall mean all receipts
(excluding security deposits unless and until Owner recognizes the same as
income) of Manager or Owner (whether or not received by Manager on behalf or for
the account of Owner) arising from the operation of Owner's business at the
Property, including without limitation, rental payments of self-storage
customers at the Property, vending machine or concessionaire revenues,
maintenance charges, if any, paid by the Owners of the Property in addition to
basic rent and parking fees, if any. Gross Revenue shall be determined on a cash
basis. Subject to the terms of Sections 2(o), the Management Fee shall be paid
promptly, in arrears, within thirty (30) days of Owner's receipt of the invoice
therefor, which invoice shall be sent from Manager to Owner following the end of
each calendar quarter. Such invoice shall be itemized and shall include
reasonable detail.
 
Except as provided in this Section 4, it is further understood and agreed that
Manager shall not be entitled to additional compensation of any kind in
connection with the performance by it of its duties under this Agreement.
 
(c)  Inspection of Books and Records. Owner shall have the right, upon prior
reasonable notice to Manager, to inspect Manager's books and records with
respect to the Property, to assure that proper fees and charges are assessed
hereunder. Manager shall cooperate with any such inspection. Owner shall bear
the cost of any such inspection; provided, however, that if it is ascertained
that Manager has overcharged Owner by more than 5% in any given quarter, the
cost of such inspection shall be borne by Manager. Manager shall promptly
reimburse Owner for any overpayment.
 
 
6

--------------------------------------------------------------------------------

 

5.  
Use of Trademarks, Service Marks and Related Items.

 
Owner acknowledges the significant value of the "U-Haul" name in the operations
of Owner's property and it is therefore understood and agreed that the name,
trademark and service mark "U-Haul", and related marks, slogans, caricatures,
designs and other trade or service items (the "Manager Trade Marks") shall be
utilized for the non-exclusive benefit of Owner in the rental and operation of
the Property, and in comparable operations elsewhere. It is further understood
and agreed that this name and all such marks, slogans, caricatures, designs and
other trade or service items shall remain and be at all times the property of
Manager and its affiliates, and that, except as expressly provided in this
Agreement, Owner shall have no right whatsoever therein. Owner agrees that
during the term of this agreement the sign faces at the property will have the
name "U-Haul." The U-Haul sign faces will be paid for by Owner. Unless Owner has
elected to continue to use the Manager Trade Marks as provided in Section 6 of
this Agreement, upon termination of this agreement at any time for any reason,
all such use by and for the benefit of Owner of any such name, mark, slogan,
caricature, design or other trade or service item in connection with the
Property shall be terminated and any signs bearing any of the foregoing shall be
removed from view and no longer used by Owner. In addition, upon termination of
this Agreement at any time for any reason, Owner shall not enter into any new
leases of Property using the Manager lease form or use other forms prepared by
Manager. It is understood and agreed that Manager will use and shall be
unrestricted in its use of such name, mark, slogan, caricature, design or other
trade or service item in the management and operation of other storage
facilities both during and after the expiration or termination of the term of
this Agreement.
 

6.  
Default; Termination.

 
(a)  Any material failure by Manager or Owner (a "Defaulting Party") to perform
their respective duties or obligations hereunder (other than a default by Owner
under Section 4 of this Agreement), which material failure is not cured within
thirty (30) calendar days after receipt of written notice of such failure from
the non-defaulting party, shall constitute an event of default hereunder;
provided, however, the foregoing shall not constitute an event of default
hereunder in the event the Defaulting Party commences cure of such material
failure within such thirty (30) day period and diligently prosecutes the cure of
such material failure thereafter but in no event shall such extended cure period
exceed ninety (90) days from the date of receipt by the non-defaulting party of
written notice of such material default; provided further, however, that in the
event such material failure constitutes a default under the terms of the Loan
Documents and the cure period for such matter under the Loan Documents is
shorter than the cure period specified herein, the cure period specified herein
shall automatically shorten such that it shall match the cure period for such
matter as specified under the Loan Documents. In addition, following notice to
Manager of the existence of any such material failure by Manager, Owner shall
each have the right to cure any such material failure by Manager, and any sums
so expended in curing shall be owed by Manager to such curing party and may be
offset against any sums owed to Manager under this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(b)  Any material failure by Owner to perform its duties or obligations under
Section 4, which material failure is not cured within ten (10) calendar days
after receipt of written notice of such failure from Manager, shall constitute
an event of default hereunder.
 
(c)  Owner shall have the right to terminate this Agreement, with or without
cause, by giving not less than thirty (30) days' written notice to Manager
pursuant to Section 14 hereof. Manager shall have the right to terminate this
Agreement, with or without cause, by giving not less than ninety (90) days'
written notice to Owner pursuant to Section 14 hereof.
 
(d)  Upon termination of this Agreement, (x) Manager shall promptly return to
Owner all monies, books, records and other materials held by Manager for or on
behalf of Owner and shall otherwise cooperate with Owner to promote and ensure a
smooth transition to the new manager and (y) Manager shall be entitled to
receive its Management Fee and reimbursement of expenses through the effective
date of such termination, including the reimbursement of any prepaid expenses
for periods beyond the date of termination (such as Yellow Pages advertising).
 

7.  
Indemnification.

 
Manager hereby agrees to indemnify, defend and hold Owner, all persons and
companies affiliated with Owner, and all officers, shareholders, directors,
employees and agents of Owner and of any affiliated companies or persons
(collectively, the "Indemnified Persons") harmless from any and all costs,
expenses, attorneys' fees, suits, liabilities, judgments, damages, and claims in
connection with the management of the Property and operations thereon (including
the loss of use thereof following any damage, injury or destruction), arising
from any cause or matter whatsoever, including, without limitation, any
environmental condition or matter, except to the extent attributable to the
willful misconduct or gross negligence on the part of the Indemnified Persons.
 

8.  
Assignment.

 
Manager shall not assign this Agreement to any party without the consent of
Owner.
 

9.  
Standard for Property Manager's Responsibility.

 
Manager agrees that it will perform its obligations hereunder according to
industry standards, in good faith, and in a commercially reasonable manner.
 

10.  
Estoppel Certificate.

 
Each of Owner and Manager agree to execute and deliver to one another, from time
to time, within ten (10) business days of the requesting party's written
request, a statement in writing certifying, to the extent true, that this
Agreement is in full force and effect, and acknowledging that there are not, to
such parties knowledge, any uncured defaults or specifying such defaults if they
are claimed and any such other matters as may be reasonably requested by such
requesting party.
 

 
8

--------------------------------------------------------------------------------

 



 

11.  
Term; Scope.

 
Subject to the provisions hereof, this Agreement shall have an initial term
(such term, as extended or renewed in accordance with the provisions hereof,
being called the "Term") commencing on the date hereof (the "Commencement Date")
and ending on the last day of the one hundred and twentieth (120th) calendar
month next following the date hereof (the "Expiration Date"), provided however,
the Term shall expire with respect to any individual Property as to which the
Loan Documents have terminated in accordance with the terms of the Loan
Documents (for instance due to a significant casualty or condemnation).
 

12.  
Headings.

 
The headings contained herein are for convenience of reference only and are not
intended to define, limit or describe the scope or intent of any provision of
this Agreement.
 

13.  
Governing Law.

 
The validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties shall be governed by the
internal laws of the State of Arizona.
 

14.  
Notices.

 
Any notice required or permitted herein shall be in writing and shall be
personally delivered or mailed first class postage prepaid or delivered by an
overnight delivery service to the respective addresses of the parties set forth
above on the first page of this Agreement, or to such other address as any party
may give to the other in writing. Any notice required by this Agreement will be
deemed to have been given when personally served or one day after delivery to an
overnight delivery service or five days after deposit in the first class mail.
Any notice to Owner shall be to the attention of President, 715 South Country
Club Drive, Mesa, AZ 85210. Any notice to Manager shall be to the attention of
c/o U-Haul International, Inc. Legal Dept, 2721 North Central Avenue, Phoenix,
AZ 85004, Attn: Secretary.
 

15.  
Severability.

 
Should any term or provision hereof be deemed invalid, void or unenforceable
either in its entirety or in a particular application, the remainder of this
Agreement shall nonetheless remain in full force and effect and, if the subject
term or provision is deemed to be invalid, void or unenforceable only with
respect to a particular application, such term or provision shall remain in full
force and effect with respect to all other applications.
 

16.  
Successors.

 
This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their permitted assigns and successors in interest.
 

 
9

--------------------------------------------------------------------------------

 



 

17.  
Attorneys' Fees.

 
If it shall become necessary for any party hereto to engage attorneys to
institute legal action for the purpose of enforcing their respective rights
hereunder or for the purpose of defending legal action brought by the other
party hereto, the party or parties prevailing in such litigation shall be
entitled to receive all costs, expenses and fees (including reasonable
attorneys' fees) incurred by it in such litigation (including appeals).
 
18. Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 

 
10

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the undersigned execute this Agreement as of the date set
forth above.
 


 
Owner:
 
Five SAC RW MS, LLC, a
Delaware limited liability Company
 
By: _/s/  Bruce Brockhagen__________
Bruce Brockhagen, Secretary


 


 
Manager:
 
U-Haul Co. of Arizona, Inc.
U-Haul Co. of Ohio, Inc.
U-Haul Co. of Michigan, Inc.
U-Haul Co. of Texas, Inc.
U-Haul Co. of Washington DC, Inc.
U-Haul Co. of Maryland, Inc.
U-Haul Co. of Illinois, Inc.
U-Haul Co. of Georgia, Inc.
U-Haul Co. of Florida


        By:  /s/ Jennifer M. Settles____________
        Jennifer M. Settles, Secretary


 

 
11

--------------------------------------------------------------------------------

 

Exhibit A
 


 
U-HAUL CTR AZ AVE & RIGGS RD, Chandler, AZ
723027
U-HAUL CENTER RIVER VALLEY, Lancaster, OH
769057
U-HAUL CTR OF TEL-WICK, Taylor, MI
752023
UHAULCENTER OF NORTH PLANO, Plano, TX
741045
U-HAUL OF SO CAPITOL ST, Washington, DC
818037
U-HAUL CTR SNOUFFER SCHOOL RD, Gaithersburg, MD
818025
U-HAUL CENTER OF BOLINGBROOK, Bolingbrook, IL
757023
U-HAUL CENTER OF DOUGLASVLLE, Douglasville, GA
777027
U-HAUL OF TOWN & CNTRY, Tampa, FL
786023



 

 
12

--------------------------------------------------------------------------------

 

Exhibit B
 
Management Fee Incentives
 
The following Incentive Fee shall be calculated and, if and to the extent
earned, paid, annually after the end of each fiscal year of Owner:
 
In the event that net operating income of the Property equals or exceeds 110%
(but less than 120%) of principal and interest under the Loan Documents (“P&I”)
for the prior fiscal year being calculated, the Incentive Fee for such period
shall be 1% of the Property's Gross Revenue for such fiscal year.
 
In the event that net operating income of the Property equals or exceeds 120%
(but less than 130%) of P&I for the prior fiscal year being calculated, the
Incentive Fee for such period shall be 2% of the Property's Gross Revenue for
such fiscal year.
 
In the event that net operating income of the Property equals or exceeds 130%
(but less than 140%) of P&I for the prior fiscal year being calculated, the
Incentive Fee for such period shall be 3% of the Property's Gross Revenue for
such fiscal year.
 
In the event that net operating income of the Property equals or exceeds 140%
(but less than 150%) of P&I for the prior fiscal year being calculated, the
Incentive Fee for such period shall be 4% of the Property's Gross Revenue for
such fiscal year.
 
In the event that net operating income of the Property equals or exceeds 150% of
P&I for the prior fiscal year being calculated, the Incentive Fee for such
period shall be 6% of the Property's Gross Revenue for such fiscal year.
 
 
 
13

--------------------------------------------------------------------------------

 